DETAILED ACTION
Allowable Subject Matter
Claims 1-7 and 9-17 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of structural features including but not limited to:
a safety device for a firearm, the device configured to prevent a shot from being fired, without blocking a re-cocking function, said safety device comprising a stop configured to be moved between a stopping position immobilizing moving parts of a firearm in a rearward position and a release position allowing said moving parts to move, to a forward position and the rearward position, and a safety element configured to move between a position of immobilizing the stop in the stopping position and a position of releasing the stop, particularly, said safety element coupled to an immobile housing of the firearm, and, particularly, said safety element configured to be moved toward the position of releasing the stop via a rearward movement of the moving parts.
The amendments to the claims and the terminal disclaimer filed and approved 13 SEP 21 overcome the previous rejections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
4-Nov-21